Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 1 of 21 PageID 1405




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 CURTIS L. THOMAS,

              Petitioner,

 v.                                                      Case No. 3:17-cv-1255-J-34MCR

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,

           Respondents.
 ________________________________

                                          ORDER
                                          I. Status
        Petitioner Curtis Thomas, an inmate of the Florida penal system, initiated this

 action on November 6, 2017,1 by filing a Petition for Writ of Habeas Corpus under 28

 U.S.C. § 2254 (Petition; Doc. 1). In the Petition, Thomas challenges a 2009 state court

 (Duval County, Florida) judgment of conviction for the sale or delivery of cocaine. Thomas

 raises two grounds for relief. See Petition at 4-12.2 Respondents have submitted an

 answer in opposition to the Petition. See Answer in Response to Order to Show Cause

 (Response; Doc. 15) with exhibits (Resp. Ex.). Thomas filed a brief in reply. See Reply

 Brief to Respondents’ Answer Brief Dated December 17th, 2018 is Timely Filed with this

 Court (Reply; Doc. 16). This case is ripe for review.




        1See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
        2For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 2 of 21 PageID 1406




                             II. Relevant Procedural History

        On July 27, 2007, the State of Florida charged Thomas by way of Information with

 the sale or delivery of cocaine (count one) and resisting an officer without violence to his

 or her person (count two). Resp. Ex. A at 9. Following a trial, a jury found Thomas guilty

 as charged as to count one. Id. at 143. On December 10, 2009, the circuit court

 adjudicated Thomas to be a habitual felony offender and sentenced him to a term of

 incarceration of thirty years in prison. Id. at 172-77. The State nolle prossed count two.

 Resp. Ex. B at 222.

        Thomas appealed his conviction and sentence to Florida’s First District Court of

 Appeal. Resp. Ex. A at 183. In his initial brief, Thomas, with the assistance of counsel,

 argued that: (1) the evidence was legally insufficient to overcome Thomas’ reasonable

 hypothesis of innocence; and (2) the circuit court erred in denying Thomas’ request to

 instruct the jury on possession of cocaine. Resp. Ex. F. The State filed an answer brief.

 Resp. Ex. G. On May 26, 2011, the First DCA affirmed per curiam the conviction and

 sentence and issued the Mandate on June 13, 2011. Resp. Ex. H.

        On January 10, 2012, Thomas filed a pro se motion for postconviction relief

 pursuant to Florida Rule of Criminal Procedure 3.850 (Rule 3.850 Motion). Resp. Ex. I at

 1-24. In the Rule 3.850 Motion, Thomas alleged his counsel was deficient for failing to:

 (1) request a subjective entrapment instruction; (2) object to improper closing arguments;

 (3) adequately argue a motion for judgment of acquittal; and (4) object to improper closing

 arguments. Id. On April 19, 2016, the circuit court denied relief on the motion. Id. at 254-

 65. On June 6, 2017, the First DCA affirmed per curiam the circuit court’s denial of the

 Rule 3.850 Motion and on July 6, 2017, issued the Mandate. Resp. Ex. L.



                                              2
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 3 of 21 PageID 1407




                             III. One-Year Limitations Period

        The Petition was timely filed within the one-year limitations period. See 28 U.S.C.

 § 2244(d).

                                  IV. Evidentiary Hearing

        In a habeas corpus proceeding, the burden is on the petitioner to establish the

 need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d

 1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary hearing, a

 federal court must consider whether such a hearing could enable an applicant to prove

 the petition’s factual allegations, which, if true, would entitle the applicant to federal

 habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t

 of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017).

 “It follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary hearing.”

 Schriro, 550 U.S. at 474. The pertinent facts of this case are fully developed in the record

 before the Court. Because the Court can “adequately assess [Thomas’s] claim[s] without

 further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

 evidentiary hearing will not be conducted.

                              V. Governing Legal Principles

                                  A. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

 state prisoner’s federal petition for habeas corpus. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137

 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief



                                              3
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 4 of 21 PageID 1408




 functions as a guard against extreme malfunctions in the state criminal justice systems,

 and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38

 (2011) (quotation marks omitted)). As such, federal habeas review of final state court

 decisions is “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v. Humphrey,

 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

        The first task of the federal habeas court is to identify the last state court decision,

 if any, that adjudicated the claim on the merits. See Marshall v. Sec’y, Fla. Dep’t of Corr.,

 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue a written opinion

 explaining its rationale in order for the state court’s decision to qualify as an adjudication

 on the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

 adjudication on the merits is unaccompanied by an explanation, the United States

 Supreme Court has instructed:

               [T]he federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that the
               unexplained decision adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be rebutted by

 showing that the higher state court’s adjudication most likely relied on different grounds

 than the lower state court’s reasoned decision, such as persuasive alternative grounds

 that were briefed or argued to the higher court or obvious in the record it reviewed. Id. at

 1192, 1196.

        If the claim was “adjudicated on the merits” in state court, § 2254(d) bars relitigation

 of the claim unless the state court’s decision (1) “was contrary to, or involved an

 unreasonable application of, clearly established Federal law, as determined by the

 Supreme Court of the United States;” or (2) “was based on an unreasonable


                                               4
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 5 of 21 PageID 1409




 determination of the facts in light of the evidence presented in the State court proceeding.”

 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98. The Eleventh Circuit describes the limited

 scope of federal review pursuant to § 2254 as follows:

               First, § 2254(d)(1) provides for federal review for claims of
               state courts’ erroneous legal conclusions. As explained by the
               Supreme Court in Williams v. Taylor, 529 U.S. 362, 120 S. Ct.
               1495, 146 L.Ed.2d 389 (2000), § 2254(d)(1) consists of two
               distinct clauses: a “contrary to” clause and an “unreasonable
               application” clause. The “contrary to” clause allows for relief
               only “if the state court arrives at a conclusion opposite to that
               reached by [the Supreme] Court on a question of law or if the
               state court decides a case differently than [the Supreme]
               Court has on a set of materially indistinguishable facts.” Id. at
               413, 120 S. Ct. at 1523 (plurality opinion). The “unreasonable
               application” clause allows for relief only “if the state court
               identifies the correct governing legal principle from [the
               Supreme] Court's decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.” Id.

               Second, § 2254(d)(2) provides for federal review for claims of
               state courts’ erroneous factual determinations. Section
               2254(d)(2) allows federal courts to grant relief only if the state
               court’s denial of the petitioner’s claim “was based on an
               unreasonable determination of the facts in light of the
               evidence presented in the State court proceeding.” 28 U.S.C.
               § 2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1), which
               imposes a burden on the petitioner to rebut the state court’s
               factual findings “by clear and convincing evidence.” See Burt
               v. Titlow, 571 U.S. ---, ---, 134 S. Ct. 10, 15, 187 L.Ed.2d 348
               (2013); accord Brumfield v. Cain, 576 U.S. ---, ---, 135 S. Ct.
               2269, 2282, 192 L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual determination is
               not unreasonable merely because the federal habeas court
               would have reached a different conclusion in the first
               instance.’”[3] Titlow, 571 U.S. at ---, 134 S. Ct. at 15 (quoting




        3The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th
 Cir. 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                               5
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 6 of 21 PageID 1410




               Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849, 175
               L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298

 (2017). Also, deferential review under § 2254(d) generally is limited to the record that was

 before the state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

 563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1) “requires an examination

 of the state-court decision at the time it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for prisoners

 whose claims have been adjudicated in state court.” Burt v. Titlow, 134 S. Ct. 10, 16

 (2013). “Federal courts may grant habeas relief only when a state court blundered in a

 manner so ‘well understood and comprehended in existing law’ and ‘was so lacking in

 justification’ that ‘there is no possibility fairminded jurists could disagree.’” Tharpe, 834

 F.3d at 1338 (quoting Richter, 562 U.S. at 102-03). This standard is “meant to be” a

 “difficult” one to meet. Richter, 562 U.S. at 102. Thus, to the extent that the petitioner’s

 claims were adjudicated on the merits in the state courts, they must be evaluated under

 28 U.S.C. § 2254(d).

                        B. Ineffective Assistance of Trial Counsel

        “The Sixth Amendment guarantees criminal defendants the effective assistance of

 counsel. That right is denied when a defense attorney’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.” Yarborough

 v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521

 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)).

               To establish deficient performance, a person challenging a
               conviction must show that “counsel’s representation fell below
               an objective standard of reasonableness.” [Strickland,] 466
               U.S. at 688, 104 S. Ct. 2052. A court considering a claim of

                                              6
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 7 of 21 PageID 1411




               ineffective assistance must apply a “strong presumption” that
               counsel’s representation was within the “wide range” of
               reasonable professional assistance. Id., at 689, 104 S. Ct.
               2052. The challenger’s burden is to show “that counsel made
               errors so serious that counsel was not functioning as the
               ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
               Id., at 687, 104 S. Ct. 2052.

               With respect to prejudice, a challenger must demonstrate “a
               reasonable probability that, but for counsel’s unprofessional
               errors, the result of the proceeding would have been different.
               A reasonable probability is a probability sufficient to
               undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
               2052. It is not enough “to show that the errors had some
               conceivable effect on the outcome of the proceeding.” Id., at
               693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as
               to deprive the defendant of a fair trial, a trial whose result is
               reliable.” Id., at 687, 104 S. Ct. 2052.

 Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of any iron-

 clad rule requiring a court to tackle one prong of the Strickland test before the other.”

 Ward, 592 F.3d at 1163. Since both prongs of the two-part Strickland test must be

 satisfied to show a Sixth Amendment violation, “a court need not address the performance

 prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing

 Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is

 easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

 which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at

 697.

        A state court’s adjudication of an ineffectiveness claim is accorded great

 deference.

               “[T]he standard for judging counsel’s representation is a most
               deferential one.” Richter, - U.S. at -, 131 S. Ct. at 788. But
               “[e]stablishing that a state court’s application of Strickland was
               unreasonable under § 2254(d) is all the more difficult. The
               standards created by Strickland and § 2254(d) are both highly


                                               7
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 8 of 21 PageID 1412




              deferential, and when the two apply in tandem, review is
              doubly so.” Id. (citations and quotation marks omitted). “The
              question is not whether a federal court believes the state
              court’s determination under the Strickland standard was
              incorrect but whether that determination was unreasonable -
              a substantially higher threshold.” Knowles v. Mirzayance, 556
              U.S. 111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
              (quotation marks omitted). If there is “any reasonable
              argument that counsel satisfied Strickland’s deferential
              standard,” then a federal court may not disturb a state-court
              decision denying the claim. Richter, - U.S. at -, 131 S. Ct. at
              788.

 Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the deference to counsel’s

 performance mandated by Strickland, the AEDPA adds another layer of deference--this

 one to a state court’s decision--when we are considering whether to grant federal habeas

 relief from a state court’s decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

 2004). As such, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

 Kentucky, 559 U.S. 356, 371 (2010).

                     VI. Findings of Fact and Conclusions of Law

                                      A. Ground One

       In Ground One, Thomas alleges that his trial counsel was ineffective because she

 failed to request a subjective entrapment jury instruction and failed to call a witness,

 Crystal Woodard, to substantiate a subjective entrapment defense. Petition at 4-9.

 Thomas maintains that there was sufficient evidence at trial to warrant the reading of the

 subjective entrapment instruction. Id. at 5-7. According to Thomas, the evidence

 demonstrated that Ms. Woodard, a confidential informant, “begged” Thomas to sell her

 cocaine, which Thomas argues established the inducement element of subjective

 entrapment. Id. at 8. Additionally, Thomas contends that had counsel called Ms. Woodard


                                             8
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 9 of 21 PageID 1413




 as a witness, she would have testified that police forced her to dial Thomas’ number and

 beg him to bring her cocaine or else the police would take her to jail on unrelated criminal

 charges. Id.

        Thomas raised a substantially similar claim in his Rule 3.850 Motion. Resp. Ex. at

 I at 3-10. In denying this claim, the circuit court explained, in pertinent part:

                       Counsel testified at the evidentiary hearing that her
                defense strategy was to admit to, and request a jury
                instruction on, possession of cocaine to ensure Defendant
                would not be convicted of the more severe charged offense of
                Sale or Delivery of Cocaine. After the trial court declined the
                request for the possession instruction, noting possession was
                not a lesser included offense of the charged crime, counsel
                continued to trial, seeking to convince the jury the State could
                not prove the offense of Sale or Delivery of Cocaine beyond a
                reasonable doubt.

                      Counsel testified she made this decision after
                researching potential defenses, including an entrapment
                defense, and determining that an entrapment defense was not
                the best option to pursue for Defendant. Counsel stated she
                did not request an instruction on entrapment, because that
                was not the defense they decided to pursue at trial.

                        Importantly, counsel demonstrated she was aware of
                the elements of an entrapment defense and explained in
                detail why she chose not to pursue an entrapment defense.
                Counsel explained that, as to showing a government agent
                induced Defendant, she did not believe they had a strong case
                to show inducement based solely on Defendant’s testimony
                that the confidential informant called him, asking him [to] bring
                drugs. First, counsel noted the officers testified they did not
                hear what the confidential informant said to Defendant on the
                telephone before he arrived. More importantly, however,
                counsel stated Defendant’s version of inducement was not
                supported by the recording of Defendant’s interaction with the
                officers once he arrived. Additionally, counsel testified that,
                even if the jury believed Defendant’s testimony, she believed
                the confidential informant’s simple request for drugs was not
                a strong argument for inducement.




                                                9
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 10 of 21 PageID 1414




                        Counsel further testified her larger reservations
                regarding the entrapment defense stemmed from the State’s
                ability to show a predisposition of Defendant to sell drugs.
                Counsel recalled Defendant had a previous sale conviction,
                which the State would have been able to introduce to show
                his predisposition. Counsel further testified that during the
                recording of the instant offense, Defendant additionally
                offered to get more drugs for the officers, which counsel was
                concerned would make it more difficult for the jury to believe
                he did not have a predisposition. Lastly, counsel testified she
                discussed her concerns with Defendant and that he agreed
                with her defense strategy.

                        Therefore, this Court finds that counsel researched
                possible defenses and made a reasonable strategic choice to
                forego the entrapment defense and pursue another defense.
                See Occhichone, [sic] 768 So. 2d at 1048.[4] This Court further
                finds her decision not to request an instruction on entrapment
                reasonable as that was not the defense she and Defendant
                had agreed on pursuing at trial and, thus, her actions did not
                “negate the only defense put forth by trial counsel.” See
                Mathis, 973 So. 2d at 1157.[5] Defendant is, therefore, not
                entitled to relief.


  Id. at 258-59 (record citations omitted). The First DCA affirmed the denial of relief on this

  claim. Resp. Ex. L.

         To the extent that the First DCA decided the claim on the merits,6 the Court will

  address the claim in accordance with the deferential standard for federal court review of

  state court adjudications. After a review of the record and the applicable law, the Court

  concludes that the state court’s adjudication of this claim was not contrary to clearly

  established federal law, did not involve an unreasonable application of clearly established

  federal law, and was not based on an unreasonable determination of the facts in light of


         4Occhicone v. State, 768 So. 2d 1037 (Fla. 2000).
         5Mathis v. State, 973 So. 2d 1153 (Fla. 1st DCA 2006).
         6 Throughout this order, in looking through the appellate court’s per curiam

  affirmance to the circuit court’s “relevant rationale,” the Court presumes that the appellate
  court “adopted the same reasoning.” Wilson, 138 S. Ct. at 1194.
                                               10
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 11 of 21 PageID 1415




  the evidence presented in the state court proceedings. Thus, Thomas is not entitled to

  relief on the basis of this claim.

         Nevertheless, even if the state appellate court’s adjudication of this claim is not

  entitled to deference, the claim is without merit. The Court notes that “[t]he Supreme Court

  has mandated a highly deferential review of counsel's conduct, especially where strategy

  is involved,” and “[i]ntensive scrutiny and second guessing of attorney performance are

  not permitted.” Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994) (citing

  Strickland, 466 U.S. at 689-90)). Indeed, “[i]n assessing an attorney’s performance under

  Strickland, ‘strategic choices made after thorough investigation of law and facts relevant

  to plausible options are virtually unchallengeable.’” Knight v. Fla. Dep’t of Corr., 936 F.3d

  1322, 1340 (11th Cir. 2019) (quoting Strickland, 466 U.S. at 690). The Eleventh Circuit

  has explained that:

                Inquiries into strategic or tactical decisions challenged as
                ineffective assistance of counsel involve both a factual and a
                legal component. The question of whether an attorney's
                actions were actually the product of a tactical or strategic
                decision is an issue of fact, and a state court's decision
                concerning that issue is presumptively correct. By contrast,
                the question of whether the strategic or tactical decision is
                reasonable enough to fall within the wide range of
                professional competence is an issue of law not one of fact, so
                we decide it de novo.

  Provenzano v. Singletary, 148 F.3d 1327, 1330 (11th Cir. 1998). The circuit court

  determined that counsel’s actions were the product of a strategic decision. Resp. Ex. I at

  258-59. Thomas has not provided clear and convincing evidence to overcome the state

  court’s factual finding on this matter; therefore, the Court presumes for purposes of review

  that counsel’s actions were strategic. See id.; 28 U.S.C. § 2254(e)(1).



                                               11
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 12 of 21 PageID 1416




        Upon review of the record, the Court concludes that counsel’s strategic decision

  was reasonable. In Florida, law enforcement commit entrapment:

               if, for the purpose of obtaining evidence of the commission of
               a crime, he or she induces or encourages and, as a direct
               result, causes another person to engage in conduct
               constituting such crime by employing methods of persuasion
               or inducement which create a substantial risk that such crime
               will be committed by a person other than one who is ready to
               commit it.

  § 777.201(1), Fla. Stat. Florida recognizes two theories of entrapment, one being

  “‘objective entrapment,’ which concerns law enforcement conduct amounting to a denial

  of due process,” and the other being “‘subjective entrapment,’ which focuses on whether

  the defendant was predisposed to commit the crime.” Jones v. State, 114 So. 3d 1123,

  1126 (Fla. 1st DCA 2013). Subjective entrapment is established through a three-part test:

               1) “whether an agent of the government induced the accused
               to commit the offense charged[;]” 2) if so, “whether the
               accused was predisposed to commit the offense charged[;]”
               and 3) “whether the entrapment evaluation should be
               submitted to a jury.”

  State v. Laing, 182 So. 3d 812, 818-19 (Fla. 4th DCA 2016) (quoting Munoz v. State, 629

  So. 2d 90, 99-100 (Fla. 1993)). A defendant must establish the first prong by a

  preponderance of the evidence, and a court should address the remaining prongs only

  after a defendant has established the first prong. Id. at 819. A defendant does not

  establish inducement by demonstrating law enforcement merely solicited or created

  opportunities to commit crimes. Senger v. State, 200 So. 3d 137, 144 (Fla. 5th DCA 2016)

  (quoting Marreel v. State, 841 So. 2d 600, 603 (Fla. 4th DCA 2003)). Instead,

  “[i]nducement is defined as including ‘persuasion, fraudulent representations, threats,

  coercive tactics, harassment, promises of reward, or pleas based on need, sympathy or



                                             12
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 13 of 21 PageID 1417




  friendship.’” Rivera v. State, 180 So. 3d 1195, 1197 (Fla. 2d DCA 2015) (quoting State v.

  Henderson, 955 So. 2d 1193, 1195 (Fla. 4th DCA 2007)).

         The record reflects that two undercover officers, Detective Janes and Officer

  McCoy, set up a buy-bust operation in a motel room along with two confidential

  informants, Ms. Woodard and her husband, James Woodard. Resp. Ex. C at 31-32, 62-

  63. According to the undercover officers, Ms. Woodard would call known dealers and ask

  them to deliver drugs to the motel where they were located. Id. at 32, 47, 66. Both officers

  testified that Ms. Woodard went into the bathroom to make the call to Thomas and they

  were unable to hear the conversation. Id. at 48, 67. Several minutes after the call, Thomas

  was in their motel room. Id. at 33, 63. After a brief exchange with Ms. Woodard, Thomas

  began a conversation with the officers, which the officers recorded with surveillance

  cameras. Id. at 33-34, 49. Thomas asked the officers what they needed, and they

  responded that they wanted a “yard,” slang for a $100 worth of crack cocaine. Id. at 33-

  34, 38, 63. Thomas replied that he had that amount on him and had another “yard”

  available for purchase. Id. at 33-34, 38-39, 63. Thomas placed one “yard” of crack cocaine

  on the entertainment center in the motel room and Officer McCoy handed Thomas $200

  in marked bills, which Thomas took. Id. at 34, 63. Thereafter, the officers gave the

  takedown signal and arrested Thomas as he was walking back to his vehicle. Id. at 34-

  35, 64-65. Upon Thomas’ arrest, officers located the $200 in marked bills on Thomas’

  person but did not find any additional drugs. Id. at 51, 55-56, 64-65, 68.

         Thomas testified at trial that Ms. Woodard called him and told him to meet her at

  the motel room and bring some drugs so they could get high and have sex. Id. at 88.

  When he arrived at the motel room, Ms. Woodard answered the door and then McCoy



                                              13
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 14 of 21 PageID 1418




  started talking with him. Id. at 89. According to Thomas, McCoy asked him if he had drugs,

  to which Thomas replied in the affirmative. Id. at 89-90. Thomas then placed some crack

  cocaine on the entertainment center and McCoy handed him money, which Thomas

  accepted. Id. at 89-90, 98-99. Thomas maintained that he had no intent to sell drugs that

  day and did not tell McCoy he would sell him drugs, only that he could get McCoy drugs.

  Id. at 90. When McCoy handed Thomas the money, Thomas testified that it surprised him

  and he felt something was not right, so Thomas decided to leave. Id. at 90. Notably,

  Thomas stated that he did not have any additional crack cocaine but took the extra $100

  because he was planning to steal it. Id. at 94.

         Based on this record, Thomas could not have established inducement. The record

  does not support Thomas’ assertion that Ms. Woodard’s alleged representation that she

  wanted to get high and have sex with Thomas induced him to sell drugs to the officers,

  and Thomas has provided no evidence to substantiate this claim. According to Thomas,

  the video recording of the buy-bust, of which he does not have a copy, would exonerate

  him because it would include recordings of Ms. Woodard and the officers discussing

  framing Thomas. Petition at 7-8. However, the record reflects that the officers did not hear

  Ms. Woodard’s telephone conversation, Resp. Ex. C at 48, 67, and had they heard

  anything inappropriate they would have immediately stopped the operation, id. at 69, 73.

  Moreover, counsel testified at the evidentiary hearing on the Rule 3.850 Motion that there

  was no recording of Ms. Woodard’s phone call to Thomas. Resp. Ex. I at 55. Thomas has

  not presented evidence to rebut this record evidence. Therefore, his claim that the video

  recording would exonerate him is entirely speculative, particularly in light of the fact that

  Thomas alleges he has never seen the videos. Likewise, his claim that Ms. Woodard



                                               14
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 15 of 21 PageID 1419




  would have testified in the manner Thomas alleges in the Petition is speculative and the

  record does not support it. Indeed, the video recording of the buy bust contradicts

  Thomas’ version of events because it shows him specifically asking the undercover

  officers what they want and then supplying the officers with the requested amount and

  informing them he could get more. Nothing in the transcript of the recording played at trial

  suggests that the presence of the two men surprised Thomas or that Thomas was angry

  with Ms. Woodard for misleading him. Vague, conclusory, speculative, or unsupported

  claims cannot support an ineffective assistance of counsel claim. Tejada v. Dugger, 941

  F.2d 1551, 1559 (11th Cir. 1991). Accordingly, Thomas’ unsupported, conclusory, and

  speculative assertion concerning Ms. Woodard’s statement to him is insufficient to

  warrant federal habeas relief.

         Moreover, even assuming Ms. Woodard told Thomas to come over so they could

  get high and have sex, by the time Thomas arrived at the motel room, he would or should

  have realized that he was not going to get high or have sex with Ms. Woodard and that

  she was not the intended recipient of the crack cocaine. Yet despite this realization,

  Thomas still decided to sell the drugs to the officers. Accordingly, Thomas cannot

  demonstrate Ms. Woodard actually induced him to sell drugs to the undercover officers.

  See Cantrell v. State, 132 So. 3d 931, 932 (Fla. 1st DCA 2014), overruled on other

  grounds by Cantrell v. State, No. SC14-656, 2016 WL 1662960 (Fla. April 27, 2016) (“A

  mere invitation under false pretenses is not synonymous with inducement.”).

         Lastly, the Court notes that on the day of trial while the parties were handling

  matters before the jury entered, counsel represented that they intended to admit Thomas

  possessed cocaine but did not sell it. Resp. Ex. C at 8. The circuit court had a colloquy



                                              15
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 16 of 21 PageID 1420




  with Thomas concerning this concession and Thomas agreed with counsel’s decision to

  tell the jury Thomas possessed the cocaine. Id. at 9-10. Similarly, at the evidentiary

  hearing on the Rule 3.850 Motion, counsel testified that she had discussed the possibility

  of an entrapment defense and, after counsel reviewed the risks with Thomas, he told

  counsel he agreed with her decision not pursue it as a defense. Resp. Ex. I at 29-30.

  Among the risks counsel communicated to Thomas was that if they were able to prove

  inducement, that would open the door for the State to introduce Thomas’ prior juvenile

  conviction for the sale of cocaine. Id. at 26-27. Additionally, counsel felt Thomas’

  conversations and interactions with the undercover officers that was recorded and played

  for the jury contradicted Thomas’ version of events. Id. at 65-68. Based on these risks

  and weaknesses, counsel did not want to pursue a subjective entrapment defense. Id. at

  28-29. The Court finds that counsel’s decision not to pursue this defense was reasonable.

  Accordingly, in light of the foregoing, Thomas has failed to demonstrate deficient

  performance or prejudice; therefore, relief on his claim in Ground One is due to be denied.

                                       B. Ground Two

         Thomas contends that his trial counsel was deficient for failing to adequately argue

  a motion for judgment of acquittal. Petition at 10-12. According to Thomas, the evidence

  at trial established that law enforcement officers subjectively entrapped him and that he

  had no predisposition to commit the crime charged. Id. at 11. Additionally, Thomas avers

  that counsel should have argued that the State failed to present evidence of an actual

  transaction. Id. Thomas maintains that had counsel argued these points as part of her

  motion for judgment of acquittal the circuit court would have granted the motion. Id. at 12.




                                              16
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 17 of 21 PageID 1421




         In Thomas’ Rule 3.850 Motion, he raised a similar claim. Resp. Ex. I at 16-21. The

  circuit court denied relief on this claim, explaining, in part:

                       This Court acknowledges that while counsel moved for
                a judgment of acquittal after the State rested its case, she did
                not do so after the defense rested. To find Defendant guilty of
                the instant offense, the State had to prove that Defendant sold
                or delivered cocaine. To sell is defined as “to transfer or
                deliver something to another person in exchange for money
                or something of value or a promise of money or something of
                value.” Delivery is “the actual, constructive, or attempted
                transfer from one person to another of a controlled substance,
                whether or not there is an agency relationship.”

                        Accepting all facts presented by the State as true, the
                trial court would have had sufficient evidence to determine
                that the jury could find Defendant committed the instant
                offense, and thus, deny a motion for judgment of acquittal.
                Two employees of the Jacksonville Sheriff’s Office (“JSO”),
                Detective Williams Janes (“Detective Janes”) and Officer
                McCoy, testified that they were present during the
                commission of the alleged offense. Both law enforcement
                officers testified that their confidential informant called
                Defendant to order drugs, and that Defendant showed up in
                response and provided them with cocaine in exchange for 200
                dollars of JSO funds. A third JSO employee, Sergeant
                Jennifer Short, identified Defendant as the individual she
                arrested after the drug deal was completed. Moreover, at trial,
                the State presented the controlled substance collected on the
                day of Defendant’s arrest and presented a crime laboratory
                analyst who testified that the substance was cocaine. The
                State further presented a videotaped recording of the
                commission of the offense, in which Defendant can be seen
                providing cocaine and receiving money. This Court, therefore,
                finds there was sufficient evidence to convict Defendant of
                Sale or Delivery of Cocaine, and that any motion for judgment
                of acquittal would have been denied.

                       Additionally, in Defendant’s Reply to the State’s
                Response, Defendant repeatedly mentions counsel’s failure
                to move for judgment of acquittal also failed [sic] to preserve
                the issue for appeal. This Court notes that the “failure to
                preserve issues for appeal does not show the necessary
                prejudice under Strickland.” Strobridge v. State, 1 So. 3d
                1240, 1242 (Fla. 4th DCA 2009). In Strobridge, the appellate

                                                 17
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 18 of 21 PageID 1422




                court found “the only prejudice asserted was prejudice in the
                [defense attorney’s] failure to preserve the issue for appeal
                and not any prejudice occurring at the trial itself.” Id. at 1243;
                [s]ee Carattelli v. State, 961 So. 2d 312, 323 (Fla. 2007)
                (holding that a defendant must demonstrate prejudice at trial,
                not on appeal.). The “ultimate focus of inquiry must be on the
                fundamental fairness of the proceeding whose result is being
                challenged.” Strickland, 466 U.S. at 670 (emphasis added).
                Defendant’s argument does not challenge the result of his
                conviction, but instead addresses the effect counsel’s
                performance had on an appeal. Thus, Defendant does not
                demonstrate prejudice at trial and fails to meet the second
                prong of Strickland. Accordingly, counsel was not ineffective,
                and Defendant is not entitled to relief on this ground.

  Id. at 262-63 (record citations and footnote omitted). The First DCA affirmed the circuit

  court’s denial of relief on this claim. Resp. Ex. L.

         To the extent that the First DCA decided the claim on the merits, the Court will

  address the claim in accordance with the deferential standard for federal court review of

  state court adjudications. After a review of the record and the applicable law, the Court

  concludes that the state court’s adjudication of this claim was not contrary to clearly

  established federal law, did not involve an unreasonable application of clearly established

  federal law, and was not based on an unreasonable determination of the facts in light of

  the evidence presented in the state court proceedings. Thus, Thomas is not entitled to

  relief on the basis of this claim.

         Nevertheless, even if the First DCA’s adjudication of this claim is not entitled to

  deference, the claim is meritless. In ruling on a motion for judgment of acquittal, trial courts

  must determine “whether, after viewing the evidence in the light most favorable to the

  prosecution, any rational trier of fact could have found the essential elements of the crime

  beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also

  Gudinas v. State, 693 So. 2d 953, 962 (Fla. 1997) (quoting Taylor v. State, 583 So. 2d


                                                18
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 19 of 21 PageID 1423




  323, 328 (Fla. 1991) (holding a motion for judgment of acquittal should not be granted

  unless “there is no view of the evidence which the jury might take favorable to the opposite

  party that can be sustained under the law.”). At the close of the State’s case in chief, the

  State had presented unrebutted evidence that Thomas delivered crack cocaine to

  undercover officers and accepted payment for the same, all of which was videotaped.

  The State did not introduce any evidence that would have demonstrated inducement.

  Therefore, any motion for judgment of acquittal on the grounds of subjective entrapment

  would have been meritless. Likewise, as explained in greater detail in the Court’s analysis

  of Ground One above, even if counsel had moved for a judgment of acquittal at the close

  of the defense’s case it would not have been successful because Thomas’ testimony did

  not demonstrate inducement. As such, a motion for judgment of acquittal at the close of

  the defense’s case would have also been without merit. Counsel cannot be deemed

  deficient for failing to raise meritless arguments. See Diaz v. Sec’y for the Dep’t of Corr.,

  402 F.3d 1136, 1142 (11th Cir. 2005) (holding counsel cannot be ineffective for failing to

  raise a meritless argument); Bolender v. Singletary, 16 F.3d 1547, 1573 (11th Cir. 1994)

  (noting that “it is axiomatic that the failure to raise nonmeritorious issues does not

  constitute ineffective assistance.”). As such, the claim for relief in Ground Two is due to

  be denied.

                               VII. Certificate of Appealability

                             Pursuant to 28 U.S.C. § 2253(c)(1)

         If Thomas seeks issuance of a certificate of appealability, the undersigned opines

  that a certificate of appealability is not warranted. The Court should issue a certificate of

  appealability only if the petitioner makes “a substantial showing of the denial of a


                                               19
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 20 of 21 PageID 1424




  constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Thomas

  “must demonstrate that reasonable jurists would find the district court’s assessment of

  the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

  (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

  presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

  Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

  (1983)).

         Where a district court has rejected a petitioner’s constitutional claims on the merits,

  the petitioner must demonstrate that reasonable jurists would find the district court’s

  assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

  However, when the district court has rejected a claim on procedural grounds, the

  petitioner must show that “jurists of reason would find it debatable whether the petition

  states a valid claim of the denial of a constitutional right and that jurists of reason would

  find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

  consideration of the record as a whole, the Court will deny a certificate of appealability.

         Therefore, it is now

         ORDERED AND ADJUDGED:

         1.     The Petition (Doc. 1) is DENIED, and this action is DISMISSED WITH

  PREJUDICE.

         2.     The Clerk of the Court shall enter judgment denying the Petition and

  dismissing this case with prejudice.

         3.     If Thomas appeals the denial of the Petition, the Court denies a certificate

  of appealability. Because the Court has determined that a certificate of appealability is



                                               20
Case 3:17-cv-01255-MMH-MCR Document 18 Filed 10/14/20 Page 21 of 21 PageID 1425




  not warranted, the Clerk shall terminate from the pending motions report any motion to

  proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

  as a denial of the motion.

          4.    The Clerk of the Court is directed to close this case and terminate any

  pending motions.

          DONE AND ORDERED at Jacksonville, Florida, this 14th day of October, 2020.




  Jax-8

  C:      Curtis L. Thomas #J22196
          Jennifer J. Moore, Esq.




                                             21
